Exhibit 10.01

WEST CORPORATION

2013 EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated Effective September 10, 2013)

The West Corporation 2013 Employee Stock Purchase Plan, as approved by the Board
of Directors and the Stockholders of the Company on March 8, 2013, is hereby
amended and restated as approved by the Compensation Committee of the Board of
Directors in accordance with the Plan and applicable law effective as of
September 10, 2013.

1. Purpose. The purpose of this Plan is to provide eligible employees of the
Company and its Participating Subsidiaries with an opportunity to purchase
Common Stock of the Company through accumulated payroll deductions or other
permitted contributions. Except as provided in Sections 27 and 28, the Company
intends that the Plan will qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code, and accordingly the Plan shall be construed
consistently with such intent.

2. Definitions.

2.1 “Account” shall mean each separate account maintained for a Participant
under the Plan, collectively or singly as the context requires. Each Account
shall be credited with a Participant’s contributions, and shall be charged for
the purchase of Common Stock. A Participant shall be fully vested in his or her
Account at all times. The Committee may create special types of Accounts and
subaccounts for administrative reasons.

2.2 “Affiliate” shall mean (a) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, the Company and (b) any
entity in which the Company has a significant equity interest, in either case as
determined by the Company, whether now or hereafter existing (which, for
avoidance of doubt, shall include any Subsidiary).

2.3 “Board” shall mean the Board of Directors of the Company.

2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.5 “Committee” shall mean the Compensation Committee of the Board, or any
person or committee authorized by the Compensation Committee to administer the
Plan pursuant to Section 13.

2.6 “Common Stock” shall mean the common stock of the Company, par value $0.001
per share.

2.7 “Company” shall mean West Corporation, a Delaware corporation.

2.8 “Compensation” shall mean the base pay received by a Participant, plus
commissions, overtime and regular annual, quarterly and monthly cash bonuses and
vacation, holiday and sick pay. Compensation does not include: (1) income
related to stock option awards, stock grants and other equity incentive awards,
including any dividend or dividend equivalent



--------------------------------------------------------------------------------

payments, (2) expense reimbursements, (3) relocation-related payments,
(4) benefit plan payments (including but not limited to short term disability
pay, long term disability pay, maternity pay, military pay, tuition
reimbursement and adoption assistance), (5) deceased pay, (6) income from
non-cash and fringe benefits, (7) severance payments, and (8) other forms of
compensation not specifically listed herein.

2.9 “Employee” shall mean an individual who renders services to the Company or
to a Participating Subsidiary pursuant to an employment relationship with such
employer. A person rendering services to the Company or to a Participating
Subsidiary purportedly as an independent consultant or contractor, a leased
employee or a temporary worker engaged through an employment agency shall not be
an Employee for purposes of the Plan.

2.10 “Enrollment Period” shall mean the period prescribed by the Committee
preceding an Offering Period during which the Participant may elect to
participate in such Offering Period.

2.11 “Fair Market Value” of a share of Common Stock on a given day shall be the
closing transaction price of a share of Common Stock as reported on the Nasdaq
Stock Market of the National Association of Securities Dealers, Inc. Automated
Quotation System (“NASDAQ”) on the date as of which such value is being
determined (or, if there shall be no reported transactions on such date, on the
next preceding date for which a transaction was reported) or, if the Common
Stock is not listed on NASDAQ, the closing transaction price of a share of
Common Stock on the principal national stock exchange on which the Common Stock
is traded on the date as of which such value is being determined or, if there
shall be no reported transactions for such date, on the next preceding date for
which transactions were reported.

2.12 “Grant Date” means the first Trading Day of each Offering Period, as
determined by the Committee and announced to eligible Employees.

2.13 “Offering Period” means every three-month period beginning each
January 1st, April 1st, July 1st and October 1st or such other period designated
by the Committee; provided that in no event shall an Offering Period exceed
twenty-seven (27) months.

2.14 “Participant” shall mean an Employee who is participating in this Plan by
meeting the eligibility requirements of Section 3 and electing to participate in
the Plan in accordance with procedures prescribed by the Company.

2.15 “Participating Subsidiary” shall mean each Subsidiary of the Company which
the Committee designates to participate in the Plan from time to time.

2.16 “Participating Affiliate” shall mean any Affiliate designated by the
Committee as eligible to participate in the Non-423 Component under Section 28
of the Plan.

2.17 “Plan” shall mean this West Corporation 2013 Employee Stock Purchase Plan,
as amended from time to time.

2.18 “Purchase Date” shall mean the last Trading Day of each Offering Period.

 

2



--------------------------------------------------------------------------------

2.19 “Purchase Price” shall mean an amount equal to 85% of the Fair Market Value
of a share of Common Stock on the Purchase Date.

2.20 “Reserves” shall mean the number of shares of Common Stock which have been
authorized for issuance under the Plan but not yet purchased pursuant to the
Plan.

2.21 “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

2.22 “Trading Day” shall mean a day on which national stock exchanges are open
for trading.

3. Eligibility.

3.1 An Employee shall become eligible to participate in the Plan as of the first
Grant Date on which he or she first meets all of the following requirements:

3.1.1. The Employee’s customary period of employment with the Company or a
Participating Subsidiary is for twenty (20) or more hours per week;

3.1.2. The Employee’s customary period of employment with the Company or a
Participating Subsidiary is for more than five (5) months in any calendar year;
and

3.1.3. The Employee has been employed by the Company or a subsidiary of the
Company for not less than three (3) months.

3.2 Notwithstanding any provisions of the Plan to the contrary, (i) no Employee
shall be granted an option under the Plan if, immediately after the grant, such
Employee (or any other person whose stock would be attributed to such Employee
pursuant to Section 424(d) of the Code) would own stock and/or hold outstanding
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or of any
parent of the Company or any Subsidiary, and (ii) no Participant shall be
entitled to purchase stock under this Plan at a rate which, when aggregated with
his or her rights to purchase stock under all other employee stock purchase
plans of the Company and its Subsidiaries, exceeds $25,000 in Fair Market Value
of such stock, determined as of the Grant Date (or such other limit as may be
imposed by the Code) for each calendar year in which any option granted to the
Participant under any such plans is outstanding at any time (provided that, the
Participant shall be entitled to purchase stock under the Plan up to such
applicable limit).

3.3 For purposes of the Plan, eligibility shall be treated as continuing intact
while the individual is on sick leave or other leave of absence approved by the
Company or the Participating Subsidiary, to the extent permitted under
Section 423 of the Code.

4. Offering Periods. The Plan shall be implemented by consecutive Offering
Periods, each beginning on a Grant Date specified by the Committee, until
suspended or terminated in accordance with Section 19 hereof. The Committee
shall have the power to change the duration of Offering Periods (including the
Grant Dates applicable thereto) with respect to future offerings without
shareholder approval if Participants are notified of such change prior to the
scheduled Grant Date.

 

3



--------------------------------------------------------------------------------

5. Participation.

5.1 An eligible Employee may become a Participant in the Plan by making an
election, in the manner prescribed by the Company and during the applicable
Enrollment Period, to contribute a percentage of such Employee’s Compensation to
his or her Account through payroll deductions or other contributions permitted
by the Committee.

5.2 Payroll deductions for a Participant with respect to an Offering Period
shall commence on the first pay date in the applicable Offering Period and shall
end on the last pay date in such Offering Period, unless otherwise determined by
the Committee or sooner terminated by the Participant as provided in Section 10
hereof.

6. Payroll Deductions.

6.1 At the time a Participant elects to participate in the Plan with respect to
an Offering Period, he or she shall elect to have payroll deductions made on
each payday during the Offering Period in an amount, designated as a whole
percentage not less than 1% and not exceeding 50% of the Compensation which he
or she receives on each payday during the Offering Period. During the Enrollment
Period and in accordance with procedures prescribed by the Company, the
Participant may increase or decrease the rate of his or her payroll deductions
for the Offering Period commencing immediately following the end of such
Enrollment Period. During an Offering Period, a Participant may not increase or
decrease his or her payroll deductions applicable to such Offering Period.
Except for a Participant’s discontinuation of participation in accordance with
Section 10 hereof, the latest payroll deduction election made by the Participant
during an Enrollment Period shall remain in effect through the duration of the
following Offering Period. Except as otherwise determined by the Committee, the
maximum number of shares of Common Stock that can be purchased by a Participant
during a calendar year or an Offering Period shall not exceed 2,000 (provided
that, the Participant shall be entitled to purchase Common Stock under the Plan
up to such applicable limit). If a new maximum share amount is set by the
Committee, then all Participants shall be notified of such maximum share amount
prior to the commencement of the next Offering Period. Subject to the
limitations set forth herein, the Committee may allow Participants to make
contributions under the Plan in a form other than payroll deductions if payroll
deductions are not permitted under applicable local law and, with respect to an
offering intended to comply with Section 423 of the Code, the Committee
determines that such other contributions are permissible under Section 423 of
the Code.

6.2 All payroll deductions and other permitted contributions made by a
Participant shall be credited to his or her Account under the Plan. A
Participant may not make any contributions or payments to such Account other
than through payroll deductions except to the extent expressly permitted by the
Committee.

 

4



--------------------------------------------------------------------------------

6.3 A Participant’s election under the Plan which is in effect as of the last
day of an Offering Period shall continue in effect for the next following
Offering Period unless the Participant affirmatively increases or decreases the
rate of his or her payroll deductions or other permitted contributions for such
subsequent Offering Period pursuant to Section 6.1 or such Participant’s
participation for such Offering Period is discontinued pursuant to Section 10.

6.4 Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3.2 hereof, a Participant’s payroll
deductions or other permitted contributions may be suspended at any time during
any Offering Period. In such case, payroll deductions or other permitted
contributions for the next following Offering Period in which the Participant
complies with Section 423(b)(8) of the Code and Section 3.2 hereof, shall resume
at the rate most recently elected by such Participant, unless changed by the
Participant with respect to such Offering Period pursuant to Section 6.1 or such
Participant’s participation is discontinued pursuant to Section 10.

6.5 At the time Common Stock is purchased under the Plan pursuant to the
exercise of an option, or at the time some or all of the Common Stock issued
under the Plan is disposed of, the Participant must make adequate provision for
the Company’s federal, state, or other tax withholding obligations, if any,
which arise upon the exercise of the option or the disposition of the Common
Stock acquired upon the exercise of an option. At any time, the Company may, but
will not be obligated to, withhold from the Participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefit attributable to the sale or early disposition of Common
Stock by the Participant.

7. Option to Purchase Common Stock. On the Grant Date of each Offering Period,
each eligible Employee participating in such Offering Period shall be granted an
option to purchase on the Purchase Date of such Offering Period, at the
applicable Purchase Price, up to a number of whole shares of Common Stock
determined by dividing such Employee’s payroll deductions and other permitted
contributions accumulated during such Offering Period and retained in the
Participant’s Account as of the Purchase Date by the applicable Purchase Price;
provided that such purchase shall be subject to the limitations set forth in
Sections 3.2, 6.1 and 12.1 hereof. The purchase of Common Stock shall occur as
provided in Section 8, unless the Participant has withdrawn from the Plan
pursuant to Section 10, and the option shall expire on the last day of the
Offering Period.

8. Purchase of Common Stock. Unless a Participant withdraws from the Plan as
provided in Section 10 below, his or her option for the purchase of Common Stock
shall be exercised automatically on the Purchase Date, and the maximum number of
whole shares subject to the option shall be purchased for such Participant at
the applicable Purchase Price with the accumulated payroll deductions and other
permitted contributions in his or her Account. No fractional shares of Common
Stock shall be purchased, and any payroll deductions or other permitted
contributions accumulated in a Participant’s Account which are not sufficient to
purchase a full share shall, unless otherwise determined by the Committee, be
returned to the Participant. Any other monies left over in a Participant’s
Account after the Purchase Date shall be returned to the Participant. During a
Participant’s lifetime, a Participant’s option to purchase shares of Common
Stock hereunder is exercisable only by him or her.

 

5



--------------------------------------------------------------------------------

9. Issuance or Transfer of Shares. As promptly as practicable after each
Purchase Date on which a purchase of shares occurs, the Company shall deliver
the shares purchased by the Participant to a brokerage account established for
the Participant at a Company-designated brokerage firm (a “Brokerage Account”).
The Company may require that, except as otherwise provided below, the deposited
shares may not be transferred (either electronically or in certificate form)
from the Brokerage Account until the later of the following two periods: (i) the
end of the two-year period measured from the Grant Date for the Offering Period
in which the shares were purchased and (ii) the end of the one-year period
measured from the Purchase Date for that Offering Period. Such limitation shall
apply both to transfers to different accounts with the same broker and to
transfers to other brokerage firms. Any shares held for the required holding
period may be transferred (either electronically or in certificate form) to
other accounts or to other brokerage firms. The foregoing procedures shall not
limit in any way the Participant’s right to sell or dispose of the shares
deposited to his or her Brokerage Account. Such procedures are designed solely
to ensure that any sale of shares prior to the satisfaction of the required
holding period is made through the Brokerage Account. The foregoing procedures
shall apply to all shares purchased by the Participant under the Plan, whether
or not the Participant continues in Employee status.

10. Termination of Employment. Upon termination of a Participant’s employment
for any reason, including death, disability or retirement, or a change in the
Participant’s employment status following which the Participant is no longer
eligible to participate in the Plan pursuant to Section 3.1, which in either
case occurs at least 30 days prior to a Purchase Date, the Participant will be
deemed to have been withdrawn from the Plan and the payroll deductions and other
permitted contributions credited to such Participant’s Account shall be returned
to the Participant or, in the case of death, to the persons entitled thereto
under Section 14, and such Participant’s option shall be automatically
terminated. If such termination of employment or change in employment status
occurs less than 30 days prior to the Purchase Date, the Participant’s
accumulated payroll deductions and other permitted contributions shall remain in
the Participant’s Account and shall be applied to purchase shares of Common
Stock on the next Purchase Date.

11. Interest. No interest shall accrue on the payroll deductions or other
permitted contributions of a Participant in the Plan or on any other amount
credited to a Participant’s Account.

12. Common Stock.

12.1 The maximum number of shares of Common Stock which shall be made available
for sale under the Plan shall be 1,000,000 shares, subject to adjustment upon
changes in capitalization of the Company as provided in Section 18. If on a
given Purchase Date the number of shares of Common Stock eligible to be
purchased exceeds the number of shares then available under the Plan, the
Company shall make a pro rata allocation of the shares remaining available for
purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.

 

6



--------------------------------------------------------------------------------

12.2 The Participant shall have no interest or voting right in shares covered by
his or her option until such shares of Common Stock have been purchased and are
issued to the Participant.

12.3 Subject to Section 9, Common Stock to be delivered to a Participant under
the Plan shall be registered in the name of the Participant.

13. Administrative Body. The Plan shall be administered by the Committee.
Subject to the terms of the Plan, the Committee shall have the power to construe
the provisions of the Plan, to determine all questions arising hereunder, and to
adopt and amend such rules and regulations for administering the Plan as the
Committee deems desirable. The Committee may delegate to any committee, person
(whether or not an employee of the Company or a Participating Subsidiary) or
entity any of its responsibilities or duties hereunder.

14. Payment Upon Participant’s Death. A Participant may designate a beneficiary
who is to receive any shares of Common Stock, payroll deductions or other
permitted contributions, if any, in the Participant’s Account in the event of
such Participant’s death. Beneficiary designations shall be made in accordance
with procedures prescribed by the Committee. If no properly designated
beneficiary survives the Participant, the shares of Common Stock, payroll
deductions and other permitted contributions, if any, shall be distributed to
the Participant’s estate.

15. Transferability. Neither payroll deductions or other permitted contributions
credited to a Participant’s Account nor any rights with regard to the exercise
of an option or to receive shares under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution or as provided in Section 14 hereof) by the
Participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be void ab initio and without effect.

16. Use of Funds. All payroll deductions and other permitted contributions
received or held by the Company under the Plan may be used by the Company for
any corporate purpose to the extent permitted by applicable law, and the Company
shall not be obligated to segregate such payroll deductions or contributions.

17. Account Information. Individual Accounts shall be maintained for each
Participant in the Plan. The Company shall make available to each Participant
information relating to the activity of such Participant’s Account, including
the amounts of payroll deductions or other permitted contributions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any,
with respect to such Account.

18. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

18.1 Changes in Capitalization. Subject to any required action by the
shareholders of the Company, in connection with the occurrence of an Equity
Restructuring, the Reserves, the number and type of securities subject to each
outstanding option and the Purchase Price thereof shall be equitably adjusted.
Such adjustment shall be made by the Committee, whose determination in that
respect shall be final, binding and conclusive. “Equity

 

7



--------------------------------------------------------------------------------

Restructuring” means a non-reciprocal transaction (i.e., a transaction in which
the Company does not receive consideration or other resources in respect of the
transaction approximately equal to and in exchange for the consideration or
resources the Company is relinquishing in such transaction) between the Company
and its stockholders, such as a stock split, spin-off, rights offering,
nonrecurring stock dividend or recapitalization through a large, nonrecurring
cash dividend, that affects the shares of Common Stock (or other securities of
the Company) or the share price of Common Stock (or other securities) and causes
a change in the per share value of the Common Stock underlying outstanding
options.

18.2 Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period will terminate immediately prior
to the consummation of such proposed action, unless otherwise provided by the
Committee.

18.3 Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each option under the Plan shall be assumed or
an equivalent option shall be substituted by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Board or
Committee determines, in the exercise of its sole discretion and in lieu of such
assumption or substitution, to shorten the Offering Period then in progress by
setting a new Purchase Date (the “New Purchase Date”) or to cancel each
outstanding option and refund all sums collected from Participants during the
Offering Period then in progress. If the Board or Committee shortens the
Offering Period then in progress in lieu of assumption or substitution in the
event of a merger or sale of assets, the Company shall notify each Participant
in writing, at least ten (10) business days prior to the New Purchase Date, that
the Purchase Date for such Participant’s option has been changed to the New
Purchase Date and that such Participant’s option will be exercised automatically
on the New Purchase Date, unless prior to such date such Participant has been
withdrawn from the Offering Period as provided in Section 10 hereof. For
purposes of this Section, an option granted under the Plan shall be deemed to be
assumed if, following the sale of assets or merger, the option confers the right
to purchase, for each share of option stock subject to the option immediately
prior to the sale of assets or merger, the consideration (whether stock, cash or
other securities or property) received in the sale of assets or merger by
holders of Common Stock for each share of Common Stock held on the effective
date of the transaction (and if such holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if such
consideration received in the sale of assets or merger was not solely common
stock of the successor corporation or its parent (as defined in Section 424(e)
of the Code), the Board or Committee may, with the consent of the successor
corporation, provide for the consideration to be received upon exercise of the
option to be solely common stock of the successor corporation or its parent
equal in fair market value to the per share consideration received by holders of
Common Stock in the sale of assets or merger, as determined by the Committee.

19. Amendment or Termination.

19.1 The Board or Committee may at any time and for any reason terminate or
amend the Plan. Except as provided in Section 18, no amendment or termination
may make any change in any option theretofore granted which adversely affects
the rights of any Participant.

 

8



--------------------------------------------------------------------------------

19.2 Without shareholder consent and without regard to whether any Participant’s
rights may be considered to have been “adversely affected,” the Committee shall
be entitled to change the Offering Periods, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit payroll withholding in excess of the amount designated by a Participant
in order to adjust for delays or mistakes in the Company’s processing of
properly completed withholding elections, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each Participant
properly correspond with amounts withheld from the Participant’s Compensation,
and establish such other limitations or procedures as the Committee determines
in its sole discretion advisable which are consistent with the Plan.

19.3 The Company shall obtain shareholder approval of any Plan amendment to the
extent necessary and desirable to comply with Section 423 of the Code, or any
successor rule or statute, or other applicable law, rule or regulation,
including the requirements of any exchange or quotation system on which the
Common Stock is listed or quoted. Such shareholder approval, if required, shall
be obtained in such manner and to such a degree as is required by applicable
law, rule or regulation.

20. Notice of Disposition. Each Participant shall notify the Company in writing
if the Participant disposes of any of the shares purchased in any Offering
Period pursuant to this Plan if such disposition occurs within two (2) years
from the Grant Date or within one (1) year from the Purchase Date on which such
shares were purchased (the “Notice Period”). The Company may, at any time during
the Notice Period, place a legend or legends on any certificate representing
shares acquired pursuant to this Plan requesting the Company’s transfer agent to
notify the Company of any transfer of the shares. The obligation of the
participant to provide such notice shall continue notwithstanding the placement
of any such legend on the certificates.

21. No Rights to Continued Employment. Neither this Plan nor the grant of any
option hereunder shall confer any right on any Employee to remain in the employ
of the Company or any Participating Subsidiary, or restrict the right of the
Company or any Participating Subsidiary to terminate such Employee’s employment.

22. Equal Rights And Privileges. All Employees who participate in an Offering
Period shall have the same rights and privileges with respect to the offering
under such Offering Period except for differences which may be mandated by local
law and which are consistent with Section 423(b)(5) of the Code; provided,
however, that Employees participating in a subplan adopted pursuant to
Section 27 which is not designed to qualify under Section 423 of the Code need
not have the same rights and privileges as Employees participating in the Plan
generally. The Board or the Committee may impose restrictions on eligibility and
participation of Employees who are officers and directors to facilitate
compliance with federal or state securities laws or foreign laws.

23. Notices. All notices or other communications by a Participant to the Company
under or in connection with this Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

9



--------------------------------------------------------------------------------

24. Conditions Upon Issuance of Shares of Common Stock. Common Stock shall not
be issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

As a condition to the purchase of Common Stock, the Company may require the
person purchasing such Common Stock to represent and warrant at the time of any
such purchase that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.

25. Term of Plan. The Plan shall continue in effect until terminated pursuant to
Section 19.

26. Applicable Law. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Delaware.

27. Non-U.S. Participants. To the extent permitted under Section 423 of the
Code, without the amendment of the Plan, the Company may provide for the
participation in the Plan by Employees who are subject to the laws of foreign
countries or jurisdictions on such terms and conditions different from those
specified in the Plan as may in the judgment of the Company be necessary or
desirable to foster and promote achievement of the purposes of the Plan and, in
furtherance of such purposes the Company may make such modifications,
amendments, procedures, subplans and the like as may be necessary or advisable
to comply with provisions of laws of other countries or jurisdictions in which
the Company or the Participating Subsidiaries operate or have employees. Each
subplan shall constitute a separate “offering” under this Plan in accordance
with Treas. Reg. §1.423-2(a), and may contain terms that do not satisfy the
requirements of Section 423 of the Code.

28. Non-423 Component. This Plan shall also include a component that does not
qualify as an “employee stock purchase plan” under Section 423 of the Code (the
“Non-423 Component”), under which options shall be granted pursuant to rules,
procedures or sub-plans adopted by the Committee designed to achieve tax,
securities laws or other objectives for eligible Employees, the Company and its
Participating Subsidiaries and Participating Affiliates. Except as otherwise
provided in this Plan, the Non-423 Component will operate and be administered in
the same manner as the 423 Component. For purposes of the Non-423 Component,
references to “Participating Subsidiary” in this Plan shall be replaced with
references to “Participating Affiliate.” In the case of the Non-423 Component,
eligible Employees may be excluded from participation in the Plan or an offering
if the Committee has determined that participation of such eligible Employees is
not advisable or practicable.

 

10



--------------------------------------------------------------------------------

29. Section 409A. The 423 Component is exempt from the application of
Section 409A of the Code (“Section 409A”) and any ambiguities herein shall be
interpreted to so be exempt from Section 409A. The Non-423 Component is intended
to be exempt from the application of Section 409A under the short-term deferral
exception and any ambiguities shall be construed and interpreted in accordance
with such intent. In furtherance of the foregoing and notwithstanding any
provision in the Plan to the contrary, if the Committee determines that an
option granted under the Plan may be subject to Section 409A or that any
provision in the Plan would cause an option under the Plan to be subject to
Section 409A, the Committee may amend the terms of the Plan and/or of an
outstanding option granted under the Plan, or take such other action the
Committee determines is necessary or appropriate, in each case, without the
Participant’s consent, to exempt any outstanding option or future option that
may be granted under the Plan from or to allow any such options to comply with
Section 409A, but only to the extent any such amendments or action by the
Committee would not violate Section 409A. Notwithstanding the foregoing, the
Company shall have no liability to a Participant or any other party if the
option under the Plan that is intended to be exempt from or compliant with
Section 409A is not so exempt or compliant or for any action taken by the
Committee with respect thereto.

 

11